DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (15/958,521) filed on 04/20/2018.
Claims 1-20 are pending.
Claims 1, 10 and 17 are amended.
Claims 1-20 will be examined.

Response to Arguments
Applicant’s arguments filed 11/09/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, JR. et al. (US Pub. No. 2013/0080570, hereinafter Anderson) and in view of Guruswamy et al. (US Patent No. 8,799,714).
  
As to claims 1, 10 and 17, Anderson teaches a method, platform, non-transitory medium of performing automated testing in a distributed environment, the environment having a plurality of computer systems interconnected via a network, each of the computer systems executing software based on an application stack, the computer systems being connected via the network to a service platform, the method comprising: 
implementing the service platform in the distributed environment, the distributed environment having two or more heterogeneous application stacks, the service platform being agnostic of each application stack type among the two or more heterogeneous application stacks [Anderson, par. 0005 and 0038 wherein each communication module is configured to communicate using at least one of the plurality of different communication protocols.  Each protocol plug-in from the plurality of available protocol plug-ins implements a ;
executing a function directed to a target system of the computer systems, the function resulting in network requests being sent from the service platform to the target system [Anderson, par. 0006 and 0034 wherein each communication module is configured to communicate using at least one of the plurality of available protocol plug-ins supporting one of the different communication protocols of a command that is reformatted into a data packet associated with the protocol of the recipient device.;  see also claim 1 of Anderson]; 
recording in a Hypertext Transfer Protocol (HTTP) archive format, at the service platform, the network requests produced by the executed function, the network requests being independent of a target system application stack, the target system application stack being among the two or more heterogeneous application stack [Anderson, par. 0034 wherein an instantiated protocol plug-in can generate data packets intended for a device being tested ; 
generating a service corresponding to the function based on the recorded network requests [Anderson, par. 0041 wherein the stack specific wrapper of the protocol plug-in generates data packets containing the commands for the device in accordance with the communication protocol of the device and defined in the protocol plug-in; see also par. 0006 and claim 1, 0063-0067, 0072]; 
executing a test scenario which uses the generated service corresponding to the function to produce test requests [Anderson, par. 0063-0067, 0072 wherein the sequence command user interface is an interface for defining, loading, editing, and saving sequences of test commands.  The commands are defined in CDFs stored in the CDF datastore.  The sequence command user interface performs several test sequence steps defined in templates or scripts, which can be stored in the test sequence datastore.  The sequence command user interface can execute the templates or scripts one at a time or in combination with other templates or scripts … then communicates the commands to the protocol manager and displays the results, if provided, to the user]; and
communicating the test request to one or more of the plurality of computer systems independent of the each application stack type [Anderson, par. 0086 wherein the debugging tool allows a system developer to provide commands to a device being tested via the protocol manager and a protocol plug-in that is protocol specific; see also pars. 0090-0091].
Anderson discloses converting the received data packets in the protocol specific format into the generic format defined by the stack interface.  Anderson does not explicitly disclose a 
recording in a Hypertext Transfer Protocol (HTTP) archive format [Guruswamy, column 6 lines 4-15 wherein captured application-layer message transactions may be formatted according to any suitable application-layer protocol.  The application-layer messages are formatted according to the HTTP protocol.  Example of suitable formats for saving captured HTTP messages include Extensible Markup Language (XML), JavaScript Object Notation (JSON), plain text, HTTP archive file (HAR), etc], at the service platform, the network requests produced by the executed function, the network requests being independent of a target system application stack, the target system application stack being among the two or more heterogeneous application stack; 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Anderson and Guruswamy are in the same field of endeavor such as protocol testing to provide method and system which providing a generic extensible framework for communication interface testing tools using HAR format.
As to claims 2, 11 and 18, Anderson and Guruswamy teach the method of claim 1, wherein the generating of the service comprises: 
extracting network requests relating to the function from the recorded network requests [Anderson, par. 0038; claim 1, 0063-0067, Figure 1 of retrieving requests from log file]; 
determining a flow mapping for the function, the flow mapping including a sequence of requests based on the extracted network requests [Anderson, par. 0035, 0077-0078, command / subcommand selection based on layer selection]; 
determining context parameters for the function based on the extracted network requests [Anderson, par. 0035, 0006, 0077-0078, argument values for command / subcommand selection]; and 
creating a service definition based on the flow mapping and the context parameters [Anderson, par. 0035, 0077-0078 selection of protocol plug-in based on command /subcommand selection]. As to claims 4 and 13, Anderson and Guruswamy teach the method of claim 2, wherein the flow mapping comprises timing parameters for the sequence of requests [Anderson, par. 0063, “…arguments having special data types such as floating point numbers, dates / times, and integers…”]. As to claims 5, 14 and 19, Anderson and Guruswamy teach the method of claim 2, further comprising storing the service definition in a registry [Anderson, par. 0033]. As to claims 6, 15 and 20, Anderson and Guruswamy teach the method of claim 5, wherein the test scenario is created via a user interface which is configured to allow one or more functional elements, which correspond to service definitions stored in the registry, to be arranged to form the test scenario [Anderson, par. 0033, 0035-0036]. 
the method of claim 1, wherein the executing of the test scenario comprises binding test input data to the functional elements [Anderson, par. 0050-0053]. As to claim 9, Anderson and Guruswamy teach the method of claim 1, wherein the network requests and the test requests comprise HTTP requests [Guruswamy, column 6 lines 4-15].

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Guruswamy and further in view of Alexander Strikhalev (US Patent No. 8,904,346).

As to claims 3 and 12, 
Anderson and Guruswamy teach the method of claim 2.
Anderson and Guruswamy teach do not explicitly teach context parameters comprise at least one of cookie; however, in an analogous art of Method and System for Automated Load Testing of Web Applications, Strikhalev teaches:
the context parameters comprise at least one of cookie [Strikhalev, Fig. 4A and column 4, lines 48-59] and session parameters.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Anderson, Guruswamy and Strikhalev are in the same field of endeavor such as network testing to provide method and system which providing a generic extensible framework for communication interface testing tools in web applications.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Guruswamy and further in view of Evgeny Zemlerub (US Patent No. 9,912,573).

As to claims 7 and 16, 
Anderson and Guruswamy teach the method of claim 1.
Anderson and Guruswamy do not explicitly teach virtual machine; however, in an analogous art of System, Method, and Computer Program for Testing a Network Service Associated with a Communications Network, Zemlerub teaches:
the executing of the test scenario comprises sending the test requests to a test environment comprising a plurality of virtual machines [Zemlerub, Fig. 6 and column 15 lines 20-26]. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Anderson, Guruswamy and Zemlerub are in the same field of endeavor such as network testing to provide method and system which providing a generic extensible framework for communication interface testing tools using network function virtualization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199